Title: To James Madison from Stephen Moylan, 10 May 1803
From: Moylan, Stephen
To: Madison, James


Sir
Philadelphia May 10th. 1803
Late Storms have made sad inroads on the aged building I now occupy, the fence round the flat over the Kitchen is carried away with the spout wich conveyed the rain water, from the building, and on Sunday morning last 4 out of 8 of Lombardy poplars, I had last spring twelvmonth planted about the house were by the weight of snow broke down, as I planted the trees for my own convenience to shade the office, I made no charge, but the flat must be inclosed anew and the Spout restored, otherwise the rain will inevitably ruin the walls, I am sorry Sir I have not a pleasanter subject at present to expatiate on but you may assure yourself I will have the repairs made at as small expence as possible and that I am Sir your obedient servant
Stephen Moylan
 

   
   RC (DLC).



   
   In early May of 1803 Philadelphia experienced unusually severe weather. On the morning of 7 May ice “of the thickness of a dollar” formed, and that night “there was a fall of Snow which did considerable damage to the vegetable world. The Lombardy Poplars, in the streets and gardens of this city, were generally injured.” The weight of the snow bore down some trees entirely, and most others were stripped of their tops and main branches (Philadelphia Gazette of the U.S., 9 May 1803).



   
   Moylan was the tenant in Dolley Madison’s Philadelphia house (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 16:353 n. 1).


